 



Exhibit 10.16
AMENDMENT NO. 2
TO
AMENDED AND RESTATED SECOND SUPPLEMENT
TO THE MASTER LOAN AGREEMENT
(REVOLVING LOAN)
     This Amendment No. 2 to Amended and Restated Second Supplement to the
Master Loan Agreement (Revolving Loan) is effective as of November 1, 2007 (the
“Second Amendment”), is by and between US BIO WOODBURY, LLC, a Michigan limited
liability company (the “Borrower”) and AGSTAR FINANCIAL SERVICES, PCA (the
“Lender”).
RECITALS
     A. Lender has extended various credit facilities to Borrower for the
purposes of acquiring, constructing, equipping, furnishing and operating an
ethanol production facility in Barry County, Michigan, pursuant to that certain
Master Loan Agreement dated as of November 15, 2005 (as amended by that certain
Amendment No.1 and Waiver to Master Loan Agreement dated as of July 31, 2006)
(as amended, the “MLA”); First Supplement to the Master Loan Agreement
(Construction Loan) dated as of November 15, 2005 (as amended by that certain
Amendment No.1 to First Supplement to Master Loan Agreement dated as of July 31,
2006) (as amended, the “First Supplement”); Second Supplement to the Master Loan
Agreement (Revolving Loan) dated as of November 15, 2005 (as amended and
restated by that certain Amended and Restated Second Supplement to the Master
Loan Agreement dated November 1, 2006) (as amended and restated, the “Second
Supplement”); Third Supplement to the Master Loan Agreement (Term Loan) dated as
of November 1, 2006 (the “Third Supplement”); and Fourth Supplement to the
Master Loan Agreement (Term Revolving Loan) dated as of November 1, 2006 (the
“Fourth Supplement”). The MLA, First Supplement, Second Supplement, Third
Supplement and Fourth Supplement are referred to collectively hereinafter as the
“Loan Agreement”).
     B. On October 19, 2007, the Borrower and Lender entered into that certain
Amendment No. 1 to Amended and Restated Second Supplement to the Master Loan
Agreement (Revolving Loan) amending certain provisions of the Second Supplement.
     C. Borrower has requested Lender extend the maturity date of the Revolving
Loan and Lender has agreed to such extension upon the terms and conditions set
forth herein.
     D. Unless otherwise expressly defined herein, capitalized terms used herein
shall have the same meaning ascribed to them in the MLA.
AGREEMENT
     NOW, THEREFORE, in consideration of the premises herein contained, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto herby agree as follows:

 



--------------------------------------------------------------------------------



 



     1. Modification of Second Supplement. Notwithstanding any of the provisions
of the MLA and the Second Supplement, the Second Supplement is amended as
follows:

  a.   Section #2 of the Second Supplement is hereby amended and restated to
read as follows:         “Revolving Loan Commitment. On the terms and conditions
set forth in the MLA and this Second Supplement, Lender agrees to make one or
more advances (collectively, the “Revolving Loan”) to the Borrower, during the
period beginning on the effective date of this Second Amendment and ending on
the Business Day immediately preceding the Maturity Date (as hereinafter defined
in Section 2 of the Second Supplement) (the “Termination Date”), in an aggregate
principal amount outstanding at any one time not to exceed $3,500,000.00 (the
“Revolving Loan Commitment”) provided, however, that at no time shall the
Outstanding Revolving Advance exceed the Borrowing Base. The Revolving Loan
Commitment shall expire at 12:00 noon Central time on October 29, 2008 (the
“Revolving Loan Maturity Date”). Subject to Section 7 of the Second Supplement,
under the Revolving Loan Commitment amounts borrowed and repaid or prepaid may
be reborrowed at any time prior to and including the Termination Date.”

     2. Conditions to Effectiveness of this Amendment. This Amendment shall
become effective as of the date hereof upon the satisfaction of the conditions
precedent that Lender shall have received, on or before the date hereof,
executed counterparts of this Amendment, duly executed by each of the parties
hereto, and the Allonge to Amended and Restated Revolving Note dated November 1,
2006 of even date herewith executed by the Borrower.
     3. Representations and Warranties. Borrower hereby represents to Lender
that, after giving effect to this Amendment:
     (a) All of the representations and warranties of Borrower contained in the
MLA and in each other Loan Document are true and correct in all material
respects as though made on and as of the date hereof.
     (b) As the date hereof, except as otherwise specifically stated herein, no
Event of Default has occurred and is continuing.
     4. Miscellaneous.
     (a) Effect; Ratification. The amendments set forth herein are effective
solely for the purposes set forth herein and shall be limited precisely as
written, and shall not be deemed to (i) be a consent to, or an acknowledgment
of, any amendment, waiver or modification of any other term or condition of the
Loan Agreement or (ii) prejudice any right or remedy which Lender may now have
or may have in the future under or in connection with the Loan Agreement, as
amended hereby, or any other instrument or agreement referred to therein. Each
reference in the Loan Agreement and in other Loan Document to the “Second
Supplement” shall mean the Second Supplement, as amended hereby.

2



--------------------------------------------------------------------------------



 



     (b) Loan Documents. This Amendment is a Loan Document executed pursuant to
the MLA and shall be construed, administered and applied in accordance with the
terms and provisions thereof.
     (c) Counterparts. This Amendment may be executed in any number of
counterparts, each such counterpart constituting an original and all of which
when taken together shall constitute one and the same instrument.
     (d) Severability. Any provision contained in this Amendment which is held
to be inoperative, unenforceable or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable or invalid without affecting
the remaining provisions of this Amendment in that jurisdiction or the
operation, enforceability or validity of such provision in any other
jurisdiction.
     (e) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF MINNESOTA.
     (f) WAIVER OF JURY TRIAL. THE BORROWER AND THE LENDER HEREBY IRREVOCABLY
WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT TO WHICH IT IS A PARTY OR ANY
INSTRUMENT OR DOCUMENT DELIVERED THEREUNDER.
{SIGNATURE PAGE FOLLOWS}

3



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
AMENDMENT NO. 2 TO
AMENDED AND RESTATED SECOND SUPPLEMENT TO THE MASTER LOAN AGREEMENT
(REVOLVING LOAN)
BY AND BETWEEN
US BIO WOODBURY, LLC
AND
AGSTAR FINANCIAL SERVICES, PCA
DATED: November 1, 2007
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered by their respective duly authorized officers as of the
date first written above.
BORROWER:
US BIO WOODBURY, LLC,
a Michigan limited liability company

         
By:
  /s/ Kelly S. Langley
 
   
 
       Kelly S. Langley    
 
       Its: Treasurer    

LENDER:
AGSTAR FINANCIAL SERVICES, PCA,
a United States corporation

         
By:
  /s/ Mark Schmidt    
 
 
 
     Mark Schmidt    
 
       Its: Vice President    

4